FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                  VIVIAN LONG
                                                                                        Clerk

JAMES T. CAMPBELL
      Justice                       Seventh District of Texas
                                                                                  MAILING ADDRESS:
MACKEY K. HANCOCK                 Potter County Courts Building                     P. O. Box 9540
      Justice                                                                         79105-9540
                                   501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                 Amarillo, Texas 79101-2449
       Justice                                                                       (806) 342-2650
                                  www.txcourts.gov/7thcoa.aspx

                                         March 5, 2015

Damara H. Watkins
Attorney at Law
1541 Princeton
Corsicana, TX 75110
* DELIVERED VIA E-MAIL *

RE:    Case Numbers: 07-15-00011-CR, 07-15-00012-CR
       Trial Court Case Numbers: C-35611-CR, C-35612-CR
Style: Mark Hoff v. The State of Texas

Dear Counsel:

       Appellant’s brief in the referenced appeals was due to be filed no later than Monday,
February 23, 2015. As of this date, the brief has not been filed nor has the Court granted any
motion to extend time to file the brief.

        Upon ten days’ notice to all parties, an appeal is subject to abatement and remand to the
trial court for a hearing pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate
Procedure. Pursuant thereto, notice is hereby given that unless Appellant’s brief is filed with
this Court on or before Monday, March 16, 2015, these appeals will be abated and the causes
remanded to the trial court for further proceedings without further notice.

       At this point, the filing of Appellant’s brief must be accompanied by a Motion to Extend
Time to File Appellant’s Brief. TEX. R. APP. P. 38.6(d).

                                                    Very truly yours,

                                                    Vivian Long
                                                    VIVIAN LONG, CLERK

 xc:       Honorable Amanda Doan Putman (DELIVERED VIA E-MAIL)
           R. Lowell Thompson (DELIVERED VIA E-MAIL)